Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims  1, 3-20 are pending in the instant office action.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3-4, 5-6, 7-8, 14-20, drawn to A method for preparing Rebaudioside C using an enzymatic method, wherein in the method, dulcoside A is used as a substrate; and in the presence of a glycosyl donor, Rebaudioside C is produced by means of a reaction under the catalysis of recombinant cells containing UDP-glycosyltransferase and/or UDP-glycosyltransferase prepared therefrom.

II, claim(s) 1, 3-4, 9-13, 14-20,  drawn to A method for preparing Rebaudioside C using an enzymatic method, wherein in the method, rubusoside is used as a substrate; and in the presence of a glycosyl donor, Rebaudioside C is produced by means of a reaction under the catalysis of recombinant cells containing UDP-glycosyltransferase and/or UDP-glycosyltransferase prepared therefrom.
	
	
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, PCT Rule 13.3,  they lack the same or corresponding special technical features for the following reasons:
Groups I, II lack unity of invention because even though the inventions of these groups require the technical feature of producing Rebaudioside C using an enzymatic method, wherein in the method, dulcoside or rubusoside is used as a substrate; and in the presence of a glycosyl donor, Rebaudioside C is produced by means of a reaction under the catalysis of recombinant cells containing UDP-glycosyltransferase and/or UDP-glycosyltransferase prepared therefrom, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  or ovbious  over   Dl: CN 103732753 A, 16 April 2014 (16.04.2014). D1 discloses that rubusoside produces dulcoside A under the action of EUGT11 (see SEQ ID NO: 152 for the sequence, which is totally identical with the sequence of SEQ ID NO: 4 of the present application) and a rhamnose synthase, and the dulcoside A can further produce rebaudioside C under the action of UGT76G1 enzyme (see SEQ ID NO: 7 for the sequence, which is totally identical with the sequence of SEQ ID NO: 2 of the present application), the rhamnose synthase providing UDP-rhamnose donors (see description, paragraphs [0201] - [0204], figure 2B, SEQ ID NO: 152, and SEQ ID NO: 4). 



Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652